                   Case 19-10210-LSS           Doc 724        Filed 07/18/19        Page 1 of 4



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

                                                              Chapter 11
In re

CR Holding Liquidating, Inc., et al.,1                        Case No.: 19-10210 (LSS)

                                                              (Jointly Administered)
                                        Debtors.


               AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                      HEARING ON JULY 22, 2019 AT 2:00 P.M. (ET)3

      I. RESOLVED MATTERS

          1.       Debtors’ Motion for an Order, Pursuant to Section 105(a) of the Bankruptcy Code
                   and Bankruptcy Rule 9019, Authorizing and Approving Remittance and Release
                   Agreement with the CIT Group/Commercial Services, Inc. [Filing Date: 5/14/19;
                   D.I. 578]

                   Related Documents:

                   a. Certificate of No Objection Regarding Debtors’ Motion for an Order,
                      Pursuant to Section 105(A) of the Bankruptcy Code and Bankruptcy Rule
                      9019, Authorizing and Approving Remittance and Release Agreement with
                      the CIT Group/Commercial Services, Inc. [Filing Date: 6/25/19; D.I. 684]

                   b. Order, Pursuant to Section 105(a) of the Bankruptcy Code and Bankruptcy
                      Rule 9019, Authorizing and Approving Remittance and Release Agreement
                      with the CIT Group/Commercial Services, Inc. [Date Entered: 6/28/19; D.I.
                      695]


1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: CR
Holding Liquidating Inc. (f/k/a Charlotte Russe Holding Inc.) (4325); CR Holdings Liquidating Corporation (f/k/a
Charlotte Russe Holdings Corporation) (1045); CR Intermediate Liquidating Corporation (f/k/a Charlotte Russe
Intermediate Corporation) (6345); CR Enterprise Liquidating, Inc. (f/k/a Charlotte Russe Enterprise, Inc.) (2527);
CR Liquidating, Inc. (f/k/a Charlotte Russe, Inc.) (0505); CR Merchandising Liquidating, Inc. (f/k/a Charlotte Russe
Merchandising, Inc.) (9453); and CR Administration Liquidating, Inc. (f/k/a Charlotte Russe Administration, Inc.)
(9456). The Debtors’ headquarters are located at 3111 Camino Del Rio N. Suite 400, San Diego, CA 92108.
2
    Amended items appear in bold.
3
  Please note that the hearing is before the Honorable Laurie Selber Silverstein in the United States Bankruptcy
Court for the District of Delaware, 824 Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801.
Any person who wishes to appear must contact COURTCALL, LLC at 866-582-6878. Requests will be accepted
up to the time of the hearing.


{BAY:03518256v1}
                   Case 19-10210-LSS       Doc 724      Filed 07/18/19     Page 2 of 4



                   Response Deadline:    June 24, 2019 at 4:00 p.m. (ET)

                   Responses Received: None.

                   Status:   An Order has been entered with regard to this motion, therefore no
                             hearing is required.

          2.       Application of CBL & Associates Management, Inc. for Allowance of
                   Administrative Expense Claim Pursuant to 11 U.S.C. §§ 365(d)(3), 503(a),
                   503(b)(1), and 507(a) [Filing Date: 5/31/19; D.I. 632]

                   Related Documents:

                   a. Re-Notice of Motion [Filing Date: 6/13/19; D.I. 661]

                   b. Notice of Withdrawal of CBL & Associates Management, Inc.'s Motion for
                      Allowance of Administrative Expense Claim Pursuant to 11 U.S.C. §§
                      365(d)(3), 503(a), 503(b)(1), and 507(a) [Filing Date: 7/17/19; D.I. 720]

                   Response Deadline:    June 26, 2019 at 4:00 p.m. (ET)

                   Responses Received: None.

                   Status:   This matter has been resolved and the motion was withdrawn on
                             July 17, 2019 at D.I. 720.

    II.        CONTESTED MATTERS

          3.       First Application of the Official Committee of Unsecured Creditors for
                   Reimbursement of Expenses Incurred by Committee Members for the period
                   February 13, 2019 to March 8, 2019 [Filing Date: 4/12/19; D.I. 489]

                   Related Documents:

                   a. Notice of Hearing Regarding First Application of the Official Committee of
                      Unsecured Creditors for Reimbursement of Expenses Incurred by Committee
                      Members for the period February 13, 2019 to March 8, 2019 [Filing Date:
                      7/9/19; D.I. 703]

                   Response Deadline:    May 2, 2019 at 4:00 p.m. (ET)

                   Responses Received:

                   a. United States Trustees Objection to the Application of the Official Committee
                      of Unsecured Creditors for Reimbursement of Expenses Incurred by
                      Committee Members [Filing Date: 7/2/19; D.I. 699]



{BAY:03518256v1}                                  -2-
                   Case 19-10210-LSS       Doc 724      Filed 07/18/19     Page 3 of 4




                   b. Reply in Support of First Application of the Official Committee of Unsecured
                      Creditors for Reimbursement of Expenses Incurred by Committee Members
                      During the Period February 13, 2019 to March 8, 2019 [Filing Date: 7/17/19;
                      D.I. 721]

                   Status:   This matter is going forward.

           4.      Motion of Real Play Corp., Inc. for Allowance and Payment of Administrative
                   Expenses Under 11 U.S.C. § 503(b)(9) [Filing Date: 5/17/19; D.I. 588]

                   Response Deadline:    June 12, 2019 at 4:00 p.m. (ET)

                   Responses Received:

                   a. Limited Objection to Motion of Real Play Corp., Inc. for Allowance and
                      Payment of Administrative Expenses Under 11 U.S.C. § 503(b)(9) [Filing
                      Date: 7/15/19; D.I. 711]

                   Status:   By agreement of the parties, this matter has been adjourned to the
                             September 23, 2019 omnibus hearing date.

    III.        RESOLVED FEE APPLICATION MATTER

           5.      First and Final Fee Application of A&G Realty Partners, LLC for Compensation
                   for Services Rendered as Real Estate Consultant and Advisor to the Debtors for
                   the period of February 3, 2019 Through and Including May 1, 2019 [Filing Date:
                   6/7/19; D.I. 648]

                   Related Documents:

                   a. Certification of Counsel Regarding Proposed Order Approving Final
                      Allowance of Compensation for Services Rendered and Reimbursement of
                      Expenses [Filing Date: 7/2/19; D.I. 697]

                   b. Order Approving Final Fee Application of A&G Partners, LLC [Date Entered:
                      7/15/19; D.I. 710]

                   Response Deadline:    June 27, 2019 at 4:00 p.m. (ET)

                   Responses Received: None.

                   Status:   An Order has been entered with regard to this application, therefore no
                             hearing is required.




{BAY:03518256v1}                                  -3-
                   Case 19-10210-LSS   Doc 724     Filed 07/18/19   Page 4 of 4




Dated: July 18, 2019
       Wilmington, Delaware                BAYARD, P.A.

                                            /s/ Daniel N. Brogan
                                           Justin R. Alberto (No. 5126)
                                           Erin R. Fay (No. 5268)
                                           Daniel N. Brogan (No. 5723)
                                           600 North King Street, Suite 400
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 655-5000
                                           Facsimile: (302) 658-6395
                                           Email: jalberto@bayardlaw.com
                                                   efay@bayardlaw.com
                                                   dbrogan@bayardlaw.com

                                                          - and -
                                           COOLEY LLP
                                           Seth Van Aalten
                                           Michael Klein
                                           Summer M. McKee
                                           55 Hudson Yards
                                           New York, New York 10001
                                           Telephone: (212) 479-6000
                                           Facsimile: (212) 479-6275
                                           Email: svanaalten@cooley.com
                                                  mklein@cooley.com
                                                  smckee@cooley.com
                                           Co-Counsel for the Debtors and
                                           Debtors in Possession




{BAY:03518256v1}                             -4-
